Citation Nr: 9929088	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
healed residuals of a fracture of the right distal clavicle, 
with deformity, symptomatic.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim on 
appeal.  The veteran had active service from March 1969 to 
March 1973 

In March 1999, the veteran did not attend his scheduled 
hearing before the Board and the request for hearing is 
considered to have been withdrawn.  38 C.F.R. § 20.704(d) 
(1998).  


FINDING OF FACT

The disability picture presented by healed residuals of a 
fracture of the right distal clavicle, with deformity, 
symptomatic, most closely approximates limitation of motion 
of the arm to shoulder level due to painful motion.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for healed 
residuals of a fracture of the right distal clavicle, with 
deformity, symptomatic, have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.20, 4.40, 4.59, 4.71a, Diagnostic Codes 
5203-5201 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for residuals of a fracture of the right 
distal clavicle, healed with deformity, symptomatic, was 
granted in April 1974, and a 10 percent evaluation was 
assigned, effective March 1973.  This decision was based on 
service medical records that noted a football injury to the 
right shoulder, and on a VA examination report that noted a 
definite and palpable deformity of the right shoulder, 
limitation of motion, and X-ray evidence of a well healed 
fracture of the clavicle.  The 10 percent evaluation has 
remained in effect.

An October 1995 VA examination report noted that the veteran 
complained that his shoulder pain was getting worse, and 
caused difficulty in sleeping at night.  The examiner 
reported that the right shoulder joint was "slightly 
sagging," there was atrophy of the anterior muscles, and a 
prominent bone of the distal clavicle was tender to 
palpation.  Elevation was to 100 degrees, abduction was to 
100 degrees, with pain, and external and internal rotation 
were both to 45 degrees, with pain.  No crepitation was 
noted.  X-rays of the right shoulder were normal.  The 
examiner's diagnosis was "history of injury, right shoulder 
joint with possibility of fracture or dislocation, current 
status pain on ranges of motion and also on weight bearing, 
limitation of motion, with current X-ray revealing normal 
findings."  

The veteran received another VA examination in March 1998.  
He complained of constant pain in the right shoulder, with 
excessive pain on motion or with weight bearing.  He reported 
that the pain would sometimes wake him at night.  The 
examiner noted that there was no deformity of the right 
shoulder, although there was some swelling over the 
acromioclavicular joints, more pronounced on the right.  No 
muscle atrophy was noted, but there was tenderness to 
palpation on the right side.  Flexion and abduction were both 
to 160 degrees, external rotation was to 70 degrees, internal 
rotation was to 80 degrees, with pain.  Crepitation was noted 
on motion.  Power against resistance was described as good, 
but the veteran complained of pain in front of the right 
shoulder.  Grip strength was weak on the right side.  X-rays 
revealed a Grade II separation of the acromioclavicular joint 
with an old healed fracture.  The examiner noted that there 
were "some degenerative changes" in the acromioclavicular 
joint.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203, a 20 
percent evaluation is warranted for dislocation of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula, with loose movement.  A 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula, without 
loose movement, or for malunion of the clavicle or scapula.  
Alternatively, impairment of the clavicle or scapula may be 
rated on impairment of function of the contiguous joint.  In 
view of the fact that the medical evidence does not indicate 
that the veteran suffers from either dislocation or nonunion 
of the clavicle or scapula, a 20 percent evaluation is 
initially not warranted under DC 5203.  Under DC 5201, a 30 
percent evaluation is warranted for limitation of motion of 
the arm to midway between the side and shoulder level, while 
a 20 percent evaluation, the minimum under DC 5201, is 
warranted for limitation of motion of the arm to shoulder 
level.  The intent of the schedule is to recognize painful 
motion with joint pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1998).  

Following a careful review of all the evidence in this case, 
the Board finds that the disability picture presented by 
healed residuals of a fracture of the right distal clavicle, 
with deformity, symptomatic, more closely approximates 
limitation of motion of the arm to shoulder level, than it 
approximates a noncompensable evaluation.  While the most 
recent examination indicated that the veteran could both flex 
and abduct the arm to 160 degrees, well beyond shoulder 
level, there was nevertheless evidence of pain and crepitus 
on motion, and both internal and external rotation evidenced 
some limitation of motion.  In view of the provisions of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (1998), and DeLuca v. Brown, 
8 Vet. App. 202, 205-206 (1995), the Board finds that a 20 
percent evaluation, the minimum rating for painful shoulder 
motion, is warranted for the veteran's right distal clavicle 
disability.  Additional disability as contemplated for an 
evaluation in excess of 20 percent, in particular limitation 
of arm movement to midway from the side, is not demonstrated.  

ORDER

Subject to the rules and regulations governing the award of 
monetary benefits, a 20 percent evaluation is granted for 
healed residuals of a fracture of the right distal clavicle, 
with deformity, symptomatic.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

